632 So. 2d 212 (1994)
James B. ROONEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 94-118.
District Court of Appeal of Florida, Fifth District.
February 18, 1994.
*213 James B. Rooney, pro se.
No appearance for respondent.
PER CURIAM.
James B. Rooney petitions for a writ of habeas corpus seeking a belated appeal because his court-appointed attorney twice failed to file an initial brief. The first failure was cured by the reinstatement of a dismissed appeal that was again dismissed because of counsel's second failure to file a brief. In O'Riorden v. State, 611 So. 2d 623 (Fla. 4th DCA 1993), the court held that failing to timely file an initial brief was clearly below the norm of professionally acceptable performance. See also Kelley v. State, 557 So. 2d 694 (Fla. 4th DCA 1990).
We grant the petition, reinstate Rooney's appeal in this court's case number 93-702 and relinquish jurisdiction to the trial court for a period of 30 days to appoint substitute appellate counsel. The newly appointed substitute counsel shall have 30 days from the date of appointment by the trial court to file appellant's initial brief.
WRIT ISSUED; REMANDED.
W. SHARP, PETERSON and DIAMANTIS, JJ., concur.